Title: To James Madison from James Sullivan, 30 April 1808
From: Sullivan, James
To: Madison, James



Sir
Boston 30th April 1808

I incline to beleive that it is my duty to inform the government of the united States, that reports are very prevalent here that an immense Trade in provisions &c. is carried on in passamaquody river the boundary between the united States & the dominions of great britain.  A great number of square rigged vessels are lying there, which have brought cargoes of rice flour and other provisions from virginia the carolinas &c.  The English come over and buy with hard money, and so the west Indias are fully supplied.  Passamaquody, though it is the eastern boundary of Massachusetts is nearly four hundred miles from Boston; so that I have no knowledge of my own on this subject: nor have I any official concern in an inquiry.  Those who have and yet are in favour of an Embargo are growing very uneasy on the occasion: the custom house officers I suppose to have the power, if there is any in the business  I am with respect Your very humble Servant

James Sullivan

